DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to claim 53 in the response after final dated 13 July 2020 and entered on 25 August 2020 is acknowledged.
Applicant’s amendment to claim 53 is sufficient to overcome the rejection under 35 U.S.C. § 112 (pre-AIA ) second paragraph which is withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 27, line 6: “intermediate segment”,
Claim 27, lines 9-10: “a sidewall”,
Claim 29, line 2: “a lumen member”,
Claim 29, line 2: “sidewall” [of the lumen member].
Claim Objections
Claim 51 is objected to because of the following informalities:  Claim 51, line 3 recites “the blocks” and would be more consistent and clearer to recite “the alternating interlocking blocks”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30, 38, 40, 48, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 48 recite “a lumen member including a sidewall and a lumen extending therethrough, the lumen member extending at least partially through the distal portion” which is indefinite because applicant does not use the term “lumen member” to describe any disclosed lumen so it is unclear if applicant is referring to the fluid lumen 13, the ducts 24 that connect the fluid lumen 13 to the elution holes 22, or one of the additional lumens for conducting wires 70, preshaping wires 72, activation wires 74, or temperature sensor lines 76.
In the interest of compact prosecution the Examiner interprets “a lumen member including a sidewall and a lumen extending therethrough, the lumen member extending at least partially through the distal portion” as referring to the fluid lumen, introduced in claim 27, line 3.
Claim 30 recites “the lumen member includes a plurality of openings extending therethrough” which is indefinite because it is unclear if “the lumen member” refers to the fluid lumen found in claim 27, from which claim 30 ultimately depends, which is described in the specification as having ducts 24 connecting the fluid lumen 13 to the elution holes 22, or if “lumen member” refers to another lumen that has a plurality of openings.
In the interest of compact prosecution the Examiner interprets “the lumen member includes a plurality of openings extending therethrough” as referring to the fluid lumen 13 as introduced in claim 27, line 3.
Claim 38 recites “the blocks” in line 3, which is indefinite because it is unclear if applicant is referring to the “alternating interlocking blocks” introduced in line 2 of claim 37 or the opposing interlocking blocks of claim 37 from which claim 38 depends.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “flexible ring electrodes 62 having gaps cut into a cylindrical sheet to allow fluid to flow out” as recited in paragraph 41 of the originally filed specification defining the essential structural cooperative relationship between the “flexible electrode segments” recited in claim 27 and the “at least one elongated gap” recited in claim 40.
In the interest of compact prosecution the Examiner interprets the recitation in claim 40 of “at least one elongate gap defines a corrugated pattern” as referring to at least one elongated gap in each flexible electrode segment of the plurality of flexible electrode segments to allow fluid to flow out, as this interpretation is consistent with the description of the gaps in paragraph 41.
Claim 52 recites “a first head, comprising a first neck is disposed between second and third heads, wherein the second head has a second neck and the third head has a third neck, and wherein the second and third heads have a distance between them that is shorter than a widest width of the first head”, which is indefinite because claim 51, from which claim 52 depends, recites “each of the blocks comprising a head and a neck” because it is unclear if claim 52 is further limiting head and neck of each of the alternating interlocking blocks of claim 51, or is adding a first head and first neck, second head and second neck, and third head and third neck to the distal portion.
In the interest of compact prosecution the Examiner interprets claim 52 as further limiting the head and neck of each of the alternating interlocking blocks describing a first head and first neck between the second and third heads.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-32 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0249522 to Carlo Pappone et al. (Pappone ‘522) in view of U.S. Patent 6,332,880 to Yi Yang et al. (Yang).
Regarding claim 27, Pappone '522 teaches a catheter apparatus comprising:

    PNG
    media_image1.png
    446
    622
    media_image1.png
    Greyscale
an elongated body (18) comprising a proximal portion (Annotated Fig. 1) and a distal portion (20), the distal portion including a distal end (Fig. 2, #21 is disposed at the distal end) and a fluid lumen (para. 8 states "a lumen extending longitudinally within the catheter body"; para. 46 identifies a “main lumen 23” connecting each elution hole 25 via ducts 24);
Annotated Figure 1 showing the proximal portion of the elongated body
a handle connected to the proximal portion (Fig. 1, #12 shows a handle 12 connected to a proximal end of catheter body 18);
a plurality of […] electrode segments positioned at the distal portion (21, 22; para. 42 shows the electrode segments 22 on the elongate body 18); and 

    PNG
    media_image2.png
    356
    708
    media_image2.png
    Greyscale
at least one intermediate segment (para. 42 describes "bands of electrodes 22 spaced apart in different longitudinal sections" and annotated Figure 2 below shows intermediate segments between each electrode segment 22);
Annotated Figure 2 of Pappone ‘522 showing intermediate segments and edge
wherein adjacent […] electrode segments of the plurality of electrode segments are spaced from each other longitudinally by the at least one intermediate segment (para. 42; Fig. 2 describes the electrodes 21 and 22 as “spaced apart in different longitudinal sections”, the spacing between the electrodes 21, 22 are intermediate segments between each adjacent […] electrode segments), each […] electrode segment of the plurality of electrode segments comprising a sidewall (Electrodes 21, 22 form sidewalls), wherein for at least one […] electrode segment (21) of the plurality of […] electrode segments (21, 22) that is longitudinally disposed next to the at least one intermediate segment (See annotated Fig. 2 showing the intermediate segment disposed next to an electrode segment 21), an edge (29) is formed between an end of the at least one […] electrode segment (21) and an end of the at least one intermediate segment (Annotated Fig. 2 above shows edge between the flexible electrode segment 21 and the adjoining intermediate segment; para. 45), and the distance between a specific elution hole 22 and the edge 20 to which it is ‘adjacent’ is at least an order of magnitude smaller than the distance between that elution hole 22 and the next edge 20 or the distal end 12 or the proximal end of the elongated body” (emphasis added). Pappone ‘522 para. 45 describes the distance between the center of the elution hole 25 shown in Figure 4 and the edge 29 is 0.020 inches. Pappone ‘522 para. 41 describes the elongate body 18 being connected to a control unit 12 with tubing sets 14 and 16 which are connected to suitable known devices such as monitor/display, RF generator, signal processor, fluid pump, etc., which would be located outside the patient’s body. Therefore, as shown in Figure 1 above, the proximal end of the elongate body 18 is attached to the control unit 12 which is disposed outside the body of the patient during use, indicating that the distance between elution hole 25 and the proximal end of the elongate body is at least 0.2 inches, i.e. an order of magnitude larger than the 0.020 inch distance between the elution hole 25 and the edge 29, because the distance measured is from elution hole 25 proximally encompasses nearly the entire length of the elongate body 18 which must be long enough to reach from the insertion point through the vasculature to the treatment site. Pappone ‘522 specifically mentions ablation of cardiac tissue which cannot be reached from outside the patient with an elongate body less than or equal to 0.2 inches long.).
	But Pappone ‘522 does not explicitly teach the plurality of electrode segments positioned at the distal portion are flexible; and the distal portion is preformed into a substantially closed loop, and the handle is configured to change the size of the loop.

Yang teaches the plurality of electrode segments (28) positioned at the distal portion (20) are flexible (col. 8, lines 30-35 describes electrodes segments as generally flexible); the distal portion is preformed into a substantially closed loop (Fig. 3A; col. 9, lines 24-27) and the handle (18) is configured to change the size of the loop (col. 10, line 54-col. 11, line 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pappone ‘522’s electrode segments to have flexibility, and to have modified Pappone ‘522’s distal portion to be preformed into a substantially closed loop having a handle configured to change the size of the loop as taught by Yang to provide longer, but flexible electrode elements (col. 37, lines 38-39) and to provide a loop that establishes and maintains intimate contact with between electrode elements and tissue (col. 9, lines 27-30) as taught by Yang.

	Regarding claims 28-30, Pappone ‘522, in view of Yang, teaches the catheter of claim 27, where Pappone ‘522 further teaches:
Claim 28: the at least one intermediate segment comprises a non-conductive member (Pappone ‘522 para. 42; Fig. 2 describes the intermediate segments as part of the non-conductive catheter tube between the electrode bands 22);

Claim 30: the lumen member (24) includes a plurality of openings (25) extending therethrough (Pappone ‘522 Fig. 2, #25; para. 46 describes each electrode 22 has elution holes 25 which are openings connected to the fluid delivery lumen 23 through lumen members 24).

Regarding claims 31 and 32, Pappone ‘522, in view of Yang, teaches the catheter in accordance with claim 27, but the combination does not explicitly teach the distal portion comprises at least one sensor located at the edge; and the sensor comprise a physiological sensor.
Yang further teaches the distal portion (20) comprises at least one sensor (540) located at the edge (Fig. 3A shows the temperature sensor 540 disposed at the edge of electrodes 28); and the sensor comprise a physiological sensor (col. 37, lines 52-54 describes temperature sensors 540 which would detect a physiological temperature of the patient once the catheter were inserted therein).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the distal portion of the combination of 

	Regarding claim 53, Pappone '522 teaches a catheter comprising:
an elongated body (18) comprising a fluid lumen (para. 8 states "a lumen extending longitudinally within the catheter body"; para. 46 identifies a “main lumen 23” connecting each elution hole 25 via ducts 24), a distal portion (20) and a proximal portion (Annotated Fig. 1 above);  
a handle connected to the proximal portion (12);
a plurality of […] electrodes positioned at the distal portion (21, 22; para. 42 shows the electrode segments 22 on the elongate body 18), each […] electrode of the plurality of electrode segments comprising a sidewall (electrodes 21, 22 form sidewalls);
at least one intermediate nonconductive segment (para. 42 describes "bands of electrodes 22 spaced apart in different longitudinal sections" and annotated Figure 2 above shows intermediate segments between each electrode segment 22), wherein adjacent […] electrodes of the plurality of […] electrodes are spaced from each other longitudinally by the at least one intermediate nonconductive segment (para. 42; Fig. 2 describes the electrodes 21 and 22 as “spaced apart in different longitudinal sections”, the spacing between the electrodes 21, 22 are intermediate segments between each adjacent […] electrode segments), wherein for at least one of said each […] electrode (21) of the plurality of […] electrodes (21, 22) that is longitudinally disposed next to the at least one intermediate nonconductive segment (Fig. 2 shows the intermediate nonconductive the distance between a specific elution hole 22 and the edge 20 to which it is ‘adjacent’ is at least an order of magnitude smaller than the distance between that elution hole 22 and the next edge 20 or the distal end 12 or the proximal end of the elongated body” (emphasis added). Pappone ‘522 para. 45 describes the distance between the center of the elution hole 25 shown in Figure 4 and the edge 29 is 0.020 inches. Pappone ‘522 para. 41 describes the elongate body 18 being connected to a control unit 12 with tubing sets 14 and 16 which are connected to suitable known devices such as monitor/display, RF generator, signal processor, fluid pump, etc., which would be located outside the patient’s body. Therefore, as shown in Figure 1 above, the proximal end of the elongate body 18 is attached to the control unit 12 which is disposed outside the body of the patient during use, indicating that the distance between elution hole 25 and the proximal end of the elongate body is at least 0.2 inches, i.e. an order of magnitude larger than the 0.020 inch distance between the elution hole 25 and the edge 29, because the distance measured is from elution hole 25 proximally encompasses nearly the entire length of the elongate body 18 which must be long enough to reach from the insertion point through the vasculature to the treatment site. 
But Pappone ‘522 does not explicitly teach the plurality of electrode segments positioned at the distal portion are flexible; the distal portion is preformed into a substantially closed loop and the handle is configured to change the size of the loop.
Yang discloses a loop catheter (Title, Abstract) for detection and treatment of cardia arrhythmias (col. 1, lines 12-15) using a catheter (10) that has a distal portion (20) with multiple electrodes (28) disposed thereon, and so is analogous to Pappone ‘522 as it is within the same field of endeavor (i.e. ablation catheters, Pappone ‘522 para. 4; Yang col. 1, lines 12-15).
	Yang teaches the plurality of electrode segments (28) positioned at the distal portion (20) are flexible (col. 8, lines 30-35 describes electrodes segments as generally flexible); the distal portion is preformed into a substantially closed loop (Fig. 3A; col. 9, lines 24-27) and the handle (18) is configured to change the size of the loop (col. 10, line 54-col. 11, line 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pappone ‘522’s electrode segments to have flexibility, and to have modified Pappone ‘522’s distal portion to be preformed into a substantially closed loop having a handle configured to change the size of the loop as taught by Yang to provide longer, but flexible electrode elements (col. 37, lines 38-39) and to provide a loop that establishes and maintains intimate contact with between electrode elements and tissue (col. 9, lines 27-30) as taught by Yang.
Claims 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone ‘522, in view of Yang, as applied to claim 27 above, and further in view of U.S. Patent Application Publication 2008/0294158 to Carlo Pappone et al. (Pappone ‘158).
Regarding claim 33, Pappone ‘522, in view of Yang, teaches the catheter in accordance with claim 27, where Pappone ‘522 further teaches the sidewall (Electrodes 21, 22 form sidewalls) is a substantially cylindrical sidewall (Figs. 2, 3 show the plurality of electrodes 21, 22 have cylindrical sidewalls because their outer surfaces are cylindrical).
But Pappone ‘522 in view of Yang, does not explicitly teach [the sidewall is] provided with at least one elongated gap selected from the group consisting of an annular gap around a portion of a circumference of the sidewall and a helical gap forming a helical pattern on the sidewall.
Pappone ‘158 discloses a flexible tip electrode for an ablation catheter (paras. 3, 4), and is therefore analogous art to Pappone ‘522 and Yang as it is in the same field of endeavor.
Pappone ‘158 teaches [the sidewall (Pappone ‘522 Electrodes 21, 22 form sidewalls)] (Pappone ‘158 Fig. 16, 17 also shows a cylindrical sidewall) provided with at least one elongated gap (118) selected from the group consisting of […] a helical gap forming a helical pattern on the sidewall (para. 73 describes a spiraling, i.e. helical, member 119).


Regarding claim 34, Pappone ‘522, in view of Yang, teaches the catheter in accordance with claim 27, where Pappone ‘522 further teaches the sidewall (Electrodes 21, 22 form sidewalls) is a substantially cylindrical sidewall (Figs. 2, 3 show the plurality of electrodes 21, 22 have cylindrical sidewalls because their outer surfaces are cylindrical).
But Pappone ‘522 in view of Yang, does not explicitly teach [the sidewall is] provided with at least one elongated gap formed at least partially therethrough, the at least one elongated gap extending as one or more of an annular gap around a portion of a circumference of the sidewall, a helical gap forming a helical pattern on the sidewall, and a gap that outlines alternating interlocking blocks.
Pappone ‘158 teaches [the sidewall] (Pappone ‘158 Fig. 16, 17 also shows a cylindrical sidewall) provided with at least one elongated gap formed at least partially therethrough (118), the at least one elongated gap extending as […], a helical gap forming a helical pattern on the sidewall (para. 73), and a gap that outlines alternating interlocking blocks (para. 72).


Regarding claims 35 and 36, Pappone ‘522, in view of Yang, teaches the catheter in accordance with claim 27, but does not explicitly teach at least one elongated gap extends entirely through the sidewall, and further comprising a biasing member that resiliently biases the sidewall to a pre-determined configuration.
Pappone ‘158 teaches at least one elongated gap (118) extends entirely through the sidewall (Pappone ‘158 para. 72); and further comprising a biasing member (122) that resiliently biases the sidewall to a pre-determined configuration (Pappone ‘158 para. 84; #122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewalls of each electrode of the plurality of flexible electrodes in the combination of Pappone ‘522 in view of Yang, with at least one elongated gap extending entirely through the sidewall further comprising a biasing member that resiliently biases the sidewall to a pre-determined configuration as in 

Regarding claims 37-39, Pappone ‘522, in view of Yang, teaches the catheter in accordance with claim 27, where Pappone ‘522 teaches the sidewall (Pappone ‘522 Electrodes 21, 22 form sidewalls), but the combination does not explicitly teach [the sidewall] comprises a spiraling stem defining opposing interlocking blocks; the sidewall comprises alternating interlocking blocks disposed on opposite sides of at least one elongated gap, each of the blocks comprising a head and a neck, the head being wider than the neck; the sidewall further comprises a second stem, wherein a first head, comprising a first neck connected to a first stem, is disposed between second and third heads, wherein the second head has a second neck and the third head has a third neck, wherein the second and third necks are connected to the second stem, and wherein the second and third heads have a distance between them that is shorter than a widest width of the first head.
Pappone ‘158 teaches:
Claim 37: the sidewall comprises a spiraling stem defining opposing interlocking blocks (para. 73);
Claim 38: the sidewall comprises alternating interlocking blocks (117; para. 92) disposed on opposite sides of at least one elongated gap (118), each of the blocks comprising a head (117A) and a neck (117B), the head being wider than the neck (para. 72; Fig. 9A);
Claim 39: the sidewall further comprises a second stem (See annotated Fig. 9A below), wherein a first head (Fig. 9A, Y-117A), comprising a first neck (117B) connected to a first stem (See annotated Fig. 9A below), is disposed between second and third heads 

    PNG
    media_image3.png
    534
    491
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall of Pappone ‘522 in view of Yang with a spiraling stem defining opposing interlocking blocks, where the sidewall comprises alternating interlocking blocks disposed on opposite sides of at least one elongated gap, each of the blocks comprising a head and a neck, the head being wider than the neck, and where the sidewall further comprises a second stem, wherein a first head, comprising a first neck connected to a first stem, is disposed between second and third heads, wherein the second head has a second neck and the third head has a third neck, wherein the second and third necks are connected to the second stem, and wherein the second and third heads have a distance between them that is shorter than a widest width of 

Regarding claim 40, Pappone ‘522 in view of Yang, teaches the catheter in accordance with claim 27, but the combination does not explicitly teach at least one elongated gap defines a corrugated pattern.
Pappone ‘158 further teaches the at least one elongated gap (118) defines a corrugated pattern (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pappone ‘522 in view of Yang with at least one elongated gap defines a corrugated pattern as in Pappone ‘158 thereby “allowing freedom of movement of two adjacent loops relative to each other” (para. 22) but with an interlocking block configuration that “[restricts] relative movement of two adjacent loops away from each other” (para. 21) thereby controlling flexibility and lengthening as taught by Pappone ‘158.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone ‘522, in view of Yang, as applied to claim 27 above, and further in view of U.S. Patent 5,893,885 to Wilton W. Webster Jr. (Webster).
	Regarding claim 41, Pappone ‘522, in view of Yang, teaches the catheter in accordance with claim 27, but does not explicitly teach the at least one intermediate 
	Pappone ‘522 is concerned with minimizing thrombus formation while maximizing deep lesion creation in the tissue when an ablation catheter applies energy to ablate the tissue (para. 5).
	Webster is concerned with radio frequency ablation of the heart, specifically atrial fibrillation and atrial flutter using uninterrupted lesions of more than one centimeter in length (col. 1, lines 9-12). Therefore, both Pappone ‘522 and Webster are analogous because they are in the same field of endeavor and addressing the same problem of producing effective lesions.
	Webster teaches the at least one intermediate segment (col. 3, lines 57-67 describes the at least one intermediate segment as being 3 to 4 mm in length spacing apart two electrodes 21) is shorter than the flexible electrode segments of the plurality of flexible electrode segments (21; col. 3, lines 57-67 describes the flexible electrode segments 21 as being 4 mm in length and the spacing between adjacent flexible electrode segments preferably 3 to 4 mm in length showing the length of 3 mm is contemplated which is shorter than the length of the flexible electrode segments 21). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the at least one intermediate segment of Pappone ‘522, in view of Yang, to be shorter than the adjacent flexible electrode segments of the plurality of flexible electrode segments as in Webster to produce long continuous lesions while still providing a flexible tip (col. 3, lines 63-67) as taught by Webster.
Claim 42, 47, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone ‘522 in view of Webster, and further in view of Yang.
	Regarding claim 42, Pappone ‘522 teaches a distal portion for a catheter, the distal portion comprising:
a distal end (Fig. 2, #21 is disposed at the distal end);
a fluid lumen (para. 8 states "a lumen extending longitudinally within the catheter body"; para. 46 identifies a “main lumen 23” connecting each elution hole 25 via ducts 24);
a plurality of […] electrode segments (21, 22; para. 42 shows the electrode segments 22 on the elongate body 18); and
at least one intermediate segment (para. 42 describes "bands of electrodes 22 spaced apart in different longitudinal sections" and annotated Figure 2 shows intermediate segments between each electrode segment 22);
wherein adjacent […] electrode segments of the plurality of […] electrode segments are spaced from each other longitudinally by the at least one intermediate segment (para. 42; Fig. 2 describes the electrodes 21 and 22 as “spaced apart in different longitudinal sections”, the spacing between the electrodes 21, 22 are intermediate segments between each adjacent […] electrode segments), each […] electrode segment of the plurality of […] electrode segments comprising a sidewall (Electrodes 21, 22 form sidewalls), wherein for at least one […] electrode segment (21) of the plurality of […] electrode segments (21, 22) that is longitudinally disposed next to the at least one intermediate segment (See annotated Fig. 2 showing the intermediate segment disposed next to a […] electrode segment 21), an edge (29) is formed between an end of the at least one […] electrode segment (21) and an end of the at least one intermediate segment (Annotated Fig. 2 above shows edge between the distance between a specific elution hole 22 and the edge 20 to which it is ‘adjacent’ is at least an order of magnitude smaller than the distance between that elution hole 22 and the next edge 20 or the distal end 12 or the proximal end of the elongated body” (emphasis added). Pappone ‘522 para. 45 describes the distance between the center of the elution hole 25 shown in Figure 4 and the edge 29 is 0.020 inches. Pappone ‘522 para. 41 describes the elongate body 18 being connected to a control unit 12 with tubing sets 14 and 16 which are connected to suitable known devices such as monitor/display, RF generator, signal processor, fluid pump, etc., which would be located outside the patient’s body. Therefore, as shown in Figure 1 above, the proximal end of the elongate body 18 is attached to the control unit 12 which is disposed outside the body of the patient during use, indicating that the distance between elution hole 25 and the proximal end of the elongate body is at least 0.2 inches, i.e. an order of magnitude larger than the 0.020 inch distance between the elution hole 25 and the edge 29, because the distance measured is from elution hole 25 proximally encompasses nearly the entire length of the elongate body 18 which must be long enough to reach from the insertion point through the vasculature to the treatment site. Pappone ‘522 specifically mentions ablation of cardiac tissue which cannot be reached from outside the patient with an elongate body less than or equal to 0.2 inches long.).
But Pappone ‘522 does not explicitly teach the plurality of electrode segments positioned at the distal portion are flexible; the at least one intermediate segment is shorter 
	Pappone ‘522 is concerned with minimizing thrombus formation while maximizing deep lesion creation in the tissue when an ablation catheter applies energy to ablate the tissue (para. 5).
	Webster is concerned with radio frequency ablation of the heart, specifically atrial fibrillation and atrial flutter using uninterrupted lesions of more than one centimeter in length (col. 1, lines 9-12). Therefore, both Pappone ‘522 and Webster are analogous because they are in the same field of endeavor and addressing the same problem of producing effective lesions.
	Webster teaches the at least one intermediate segment (col. 3, lines 57-67 describes the at least one intermediate segment as being 3 to 4 mm in length spacing apart two electrodes 21) is shorter than the flexible electrode segments of the plurality of flexible electrode segments (21; col. 3, lines 57-67 describes the flexible electrode segments 21 as being 4 mm in length and the spacing between adjacent flexible electrode segments preferably 3 to 4 mm in length showing the length of 3 mm is contemplated which is shorter than the length of the flexible electrode segments 21).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pappone ‘522’s at least one intermediate segment to be shorter than the adjacent flexible electrode segments of the plurality of flexible electrode segments as in Webster to produce long continuous lesions while still providing a flexible tip (col. 3, lines 63-67) as taught by Webster.

	Yang discloses a loop catheter (Title, Abstract) for detection and treatment of cardiac arrhythmias (col. 1, lines 12-15) using a catheter (10) that has a distal portion (20) with multiple electrodes (28) disposed thereon, and so is analogous to Pappone ‘522 as it is within the same field of endeavor (i.e. ablation catheters, Pappone ‘522 para. 4; Yang col. 1, lines 12-15).
Yang teaches the plurality of electrode segments (28) positioned at the distal portion (20) are flexible (col. 8, lines 30-35 describes electrodes segments as generally flexible); the distal portion is preformed into a substantially closed loop (Fig. 3A; col. 9, lines 24-27) that is configured to change size (col. 10, line 54-col. 11, line 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrode segments of the combination of Pappone ‘522 in view of Webster to have flexibility, and to have modified the distal portion of Pappone ‘522 in view of Webster, to be preformed into a substantially closed loop that is configured to change size as taught by Yang to provide longer, but flexible electrode elements (col. 37, lines 38-39) and to provide a loop that establishes and maintains intimate contact with between electrode elements and tissue (col. 9, lines 27-30) as taught by Yang.

	Regarding claims 47 and 48, Pappone ‘522, in view of Webster, and further in view of Yang, teaches the catheter of claim 42, where Pappone ‘522 further teaches:

Claim 48: a lumen member (Figs. 4, 4A, 4B, #24; para. 46 describes a lumen member 24 that connects the fluid lumen 23 to the elution holes 25) including a sidewall and a lumen extending therethrough (Figs. 4A, 4B, #24; para 46 show and describe the sidewall formed by the bores through the walls of the elongate body 18 forming lumen member 24), the lumen member extending at least partially through the distal portion (Pappone ‘522 para. 46 describes the lumen member 24 extending longitudinally within the distal portion 20, see also Figures 4, 4A, 4B).
Claims 43, 45, 46, and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone ‘522, in view of Webster, and further in view of Yang, as applied to claim 42 above, and further in view of Pappone ‘158.
Regarding claims 43 and 50, Pappone ‘522, in view of Webster, and further in view of Yang, teaches the distal portion in accordance with claim 42, but does not explicitly teach the plurality of flexible electrode segments are biased to a predetermined configuration; or at least one biasing member that resiliently biases the plurality of flexible electrode segments to a pre-determined configuration.
Pappone ‘158 teaches the plurality of flexible electrode segments (110) are biased to a predetermined configuration (para. 83 describes a predetermined stretched configuration; para. 84 describes a coil 122 biasing the flexible electrodes segments, i.e. the electrode wall, into the stretch configuration); or at least one biasing member (122) that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of flexible electrode segments of Pappone ‘522, in view of Webster, and further in view of Yang, with the bias to a predetermined configuration, or by including at least one biasing member that resiliently biases the plurality of flexible electrode segments to a pre-determined configuration as in Pappone ‘158 to provide a pre-determined configuration at rest (para. 84) and to bias the tip electrode to stretch lengthwise (para. 84) thereby controlling flexibility and lengthening as taught by Pappone ‘158.

Regarding claim 45, Pappone ‘522, in view of Webster, and further in view of Yang, teaches the distal portion in accordance with claim 42, but does not explicitly teach at least one elongated gap extends about each flexible electrode segment of the plurality of flexible electrode segments in a helical pattern.
Pappone ‘158 teaches the at least one elongated gap (118) extends about each flexible electrode segment (110) of the plurality of flexible electrode segments in a helical pattern (para. 73 describes a spiraling, i.e. helical, member 119 which indicates that the gap 118 between adjacent spiraling members 119 is also in a helical pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each flexible electrode segment of the plurality of flexible electrode segments of Pappone ‘522, in view of Webster, and further in view of Yang, with the at least one elongated gap that extends about each flexible 

Regarding claim 46, Pappone ‘522, in view of Webster, and further in view of Yang, teaches the distal portion in accordance with claim 42, but does not explicitly teach the plurality of flexible electrode segments comprise at least one stem and opposing blocks extending transversely from the stem.
Pappone ‘158 teaches the plurality of flexible electrode segments (110) comprise at least one stem (119) and opposing blocks (117) extending transversely from the stem (Fig. 9A, #117A, B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of flexible electrode segments of Pappone ‘522, in view of Webster, and further in view of Yang, to have at least one stem and opposing blocks extending transversely from the stem as in Pappone ‘158 thereby “allowing freedom of movement of two adjacent loops relative to each other” (para. 22) but with an interlocking block configuration that “[restricts] relative movement of two adjacent loops away from each other” (para. 21) thereby controlling flexibility and lengthening as taught by Pappone ‘158.


Pappone ‘158 teaches at least one elongated gap (118) extends entirely through each flexible electrode segment (110) of the plurality of flexible electrode segments (110; para. 72 describes a cutting pattern forming the at least one elongated gap 118 which means the gap 118 extends entirely through the flexible electrode segment 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewalls of each electrode of the plurality of flexible electrodes in the combination of Pappone ‘522 in view of Yang, with at least one elongated gap extending entirely through the sidewall as in Pappone ‘158 to “[allow] freedom of movement of two adjacent loops relative to each other” (para. 22) thereby providing flexibility and lengthening as taught by Pappone ‘158.

Regarding claims 51 and 52, Pappone ‘522, in view of Webster, and further in view of Yang, teaches the distal portion in accordance with claim 42, but does not explicitly teach the plurality of flexible electrode segments comprise alternating interlocking blocks disposed on opposite sides of the at least one elongated gap, each of the blocks comprising a head and a neck, the head being wider than the neck; and a first head, comprising a first neck is disposed between second and third heads, wherein the second head has a second neck and the third head has a third neck, and wherein the second and third heads have a distance between them that is shorter than a widest width of the first head.

the plurality of flexible electrode segments (110) comprise alternating interlocking blocks (117; para. 82) disposed on opposite sides of at least one elongated gap (118), each of the blocks comprising a head (117A) and a neck (117B), the head being wider than the neck (para. 72; Fig. 9A); and
wherein a first head (Fig. 9A, Y-117A), comprising a first neck (117B) is disposed between second and third heads (X), wherein the second head has a second neck and the third head has a third neck (See annotated Fig. 9A above), and wherein the second and third heads have a distance between them that is shorter than a widest width of the first head (Fig. 9A shows that distance A is shorter than distance W);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall of the plurality of flexible electrode segments of Pappone ‘522, in view of Webster, and further in view of Yang, with alternating interlocking blocks disposed on opposite sides of the at least one elongated gap, each of the blocks comprising a head and a neck, the head being wider than the neck; and wherein a first head, comprising a first neck is disposed between second and third heads, wherein the second head has a second neck and the third head has a third neck, and wherein the second and third heads have a distance between them that is shorter than a widest width of the first head as in Pappone ‘158 thereby “allowing freedom of movement of two adjacent loops relative to each other” (para. 22) but with an interlocking block configuration that “[restricts] relative movement of two adjacent loops away from each other” (para. 21) thereby controlling flexibility and lengthening as taught by Pappone ‘158. 
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 23 September 2020, with respect to the rejection(s) of claim(s) 27-43, and 45-53 under 35 U.S.C. § 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pappone ‘522 in view of Yang with respect to claims 27-32, and 53, Pappone ‘522 in view of Yang, and further in view of Pappone ‘158 with respect to claims 33-40, Pappone ‘522 in view of Yang, and further in view of Webster with respect to claim 41, Pappone ‘522 in view of Webster, and further in view of Yang with respect to claims 42, 47, and 48, and Pappone ‘522 in view of Webster, and further in view of Yang, and even further in view of Pappone ‘158 with respect to claims 43, 45, 46, and 49-52 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783